EXHIBIT 10.21

[ecos1021001.jpg] [ecos1021001.jpg]

December 22, 2008







WSR Consulting, Inc.

2646 SW Mapp Road

Suite 303

Palm City, FL 34990

Attention: Mr. Gerald N. Kieft, President




Mr. Adrian Goldfarb

7111 Cutter Court

Parkland, FL 33067




Re:

Letter Agreement




Dear Gerald and Adrian:




This letter agreement amends the Consulting Services Agreement effective as of
December 20, 2008 by and between Ecosphere Technologies, Inc. (the “Company”)
and WSR Consulting, Inc. (“WSR”) (the “WSR Agreement”) it also sets forth the
agreement on the part of the Company with respect to 650,000 stock options
exercisable at $0.45 per share previously issued to WSR and the transfer of
these options to Adrian Goldfarb (“Goldfarb”).  As a result of Goldfarb becoming
a full time employee of the Company as of December 20, 2008, resigning as an
officer and director of WSR and transferring his shares of WSR back to it,
certain agreements are necessary with respect to 100,000 warrants previously
issued by the Company to WSR and the 650,000 options.  First, Goldfarb
relinquishes any right to and beneficial ownership to the 100,000 warrants.  We
respect to the 650,000 options, 150,000 options shall remain beneficially owned
by WSR and 500,000 options are by this letter agreement transferred to Goldfarb.
 The 150,000 options remaining with WSR are fully vested notwithstanding any
prior agreement.  The 500,000 options transferred to Goldfarb shall vest as
follows: all 500,000 are subject to time based vesting as provided in the
Addendum to Consulting Agreement entered into as of July 3, 2008 between WSR and
the Company, except that in lieu of the Consulting Agreement being in effect as
of each applicable date, Goldfarb must remain employed by Ecosphere as of each
applicable vesting date with the first vesting date beginning December 31, 2008.
 In addition, 325,000 of the 500,000 options shall only vest if the Company
signs a long-term agreement with a major energy company (which has an affiliate
whose common stock is listed on the New York Stock Exchange or the Nasdaq Global
Market) for the treatment of industrial waste water including produced water
and/or frac flowback water.





--------------------------------------------------------------------------------

Mr. Gerald N. Kieft

Mr. Adrian Goldfarb

December 22, 2008

Page 2







The reference to the granting to WSR of 150,000 warrants exercisable at $0.47
per share was based upon scriveners’ errors and should have referred to the
transfer of the 150,000 options as set forth above.  




In all other respects, the WSR Agreement is ratified and confirmed.




Please sign a copy of this letter agreement evidencing your intent to be bound
by its terms.




 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

Patrick Haskell

 

 

Chairman and Chief Executive Officer

 

               

 

We hereby agree to the foregoing:

 

 

 

 

 

WSR CONSULTING, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Gerald N. Kieft, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adrian Goldfarb

 

 






